DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 2, 11, and 20 are currently amended. 
3.	Claims 2-26 are pending in the present application.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 2-6, 11-15, and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-12, and 17-20 of U.S. Patent No. 10,452,552. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims of the present application are recited in the claims of 10,452,552.
7.	The following is a table showing the claim correspondences between the present application and Patent No. 10,452,552 (Patent No. ‘552)

2
3
4
5
6
11
Claims of Patent No. ‘552
1 and 2
1 and 2
1 and 2 
3
4
9 and 10


Claims of Present Application
12
13
14
15
20
21
22
Claims of Patent No. ‘552
9 and 10
9 and 10
11
12
17 and 18 
17 and 18
17 and 18


Claims of Present Application
23
24
Claims of Patent No. ‘552
19
20


8.	The following table shows limitations correspondence between claim 2 of Present Application with of claims 1 and 2 of Patent No. 10,452,552 (Patent No. ‘552) 

Claims 1 and 2 of Patent No. ‘552
2.    A system comprising:	a power source to supply power to the system;	a memory comprising one or more blocks of pixel samples for one or more regions of a screen space, the memory coupled to a processor;	a graphics pipeline apparatus comprising:
1. A system comprising: 	a power source to supply power to the system; 	a memory comprising one or more blocks of pixel samples for one or more regions of a screen space, the memory coupled to a processor; 	a graphics pipeline apparatus comprising: 
a dependency tracker to track one or more operation dependencies between two or more pipeline operations for one or more of the blocks of pixel samples, wherein the dependency tracker stalls one or more of the pipeline operations based on the one or more operation dependencies; and
a dependency tracker to track one or more operation dependencies between two or more pipeline operations for one or more of the blocks of pixel samples, wherein the dependency tracker stalls one or more of the pipeline operations based on the one or more operation dependencies, 

wherein the dependency tracker: assigns sequence numbers to each of the pipeline operations based on one or more operation dependencies between two or more of the pipeline operations, wherein the operation dependencies identify a dependent operation, an in-process operation, or an independent operation, wherein the dependent operation is executed upon completion of the in-process operation, tracks the pipeline operations and access requests to one or more of the cache lines requested by the operations, wherein the access requests include two or more of a dependent operation request, an in-process operation request, or an independent operation request, and identifies the one or more operation dependencies between the two or more of the pipeline operations; 
a dependency tracker buffer to track one or more cache lines accessed by the two or more pipeline operations, 
and a dependency tracker buffer to track one or more cache lines accessed by the two or more pipeline operations.

	
2. The system of claim 1, 
	wherein the dependency tracker buffer is to store one or more of the dependent operation or the independent operation, when one or more of the dependent operation request or the independent operation request are stalled, 
wherein the dependency tracker buffer is sized based on one or more power factors, and wherein the power factors include one or more of power consumption goals, available power, or system capacity.
wherein the dependency tracker buffer is sized based on one or more power factors, and wherein the power factors include one or more of power consumption goals, available power, memory performance or capacity, or system performance or capacity.



Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prins et al. (U.S. Patent No. 9,172,923 B1), in view of Havlir et al. (U.S. Patent Application Publication No. 2015/0035841 A1), in view of Collura et al. (U.S. Patent Application Publication No. 2013/0339610 A1), and further in view of Yeong-Sik Yi (U.S. Patent Application Publication No. 2017/0123974 A1).
11.	Regarding Claim 2 (Currently amended), Prins discloses A system (col. 2, lines 10-12 reciting “FIG. 5 is a block diagram illustrating a system for implementing an encoder in accordance with an example embodiment of the present invention;”) comprising: 	a memory (col. 5, lines 15-16 reciting “The memory 132 may comprise a first  comprising one or more blocks of pixel samples for one or more regions of a screen space, (col. 2, lines 25-26 reciting “Referring to FIG. 1, a diagram illustrating a picture 10 divided into twenty-four blocks is shown.”) the memory coupled to a processor; (see FIG. 5 wherein memory 132 is coupled to processor 130). 	a graphics pipeline apparatus (see FIG. 5 wherein element 116 includes the CPU.  Motherboard 116 corresponds to the graphical pipeline apparatus.; 	col. 5, lines 29-34 reciting “In one example, the CPU 104 may be configured to decode syntax elements of a picture contained in an encoded bitstream, generate a dependency map for blocks (e.g., of coefficients) of the picture, and generate a schedule for processing the blocks in parallel on the GPU 102.”  The CPU corresponds to a graphics pipeline apparatus because it generates scheduler data for the GPU to use.) comprising: 	a dependency tracker to track one or more operation dependencies between two or more pipeline operations for one or more of the blocks of pixel samples, (col. 3, lines 1-7 reciting “Referring to FIG. 3, a dependency map 20 for a GPU capable of running six blocks in parallel is illustrated, where blocks are labeled with letters. The dependency map 20 may be used to show how the work would be scheduled on the GPU. An example of how the blocks of the map 20 would be scheduled on the GPU may be illustrated using the following TABLE 1:”
	col. 5, lines 29-34 reciting “In one example, the CPU 104 may be configured to decode syntax elements of a picture contained in an encoded bitstream, generate a dependency map for blocks (e.g., of coefficients) of the picture, and generate a wherein the dependency tracker stalls based on the one or more operation dependencies; and (see col. 3, “TABLE 1” wherein some of the blocks of pixels are running by waiting/stalling by waiting for other running operations for the blocks to end.  Therefore, the operation dependencies are in full effect based on the schedule being followed by the GPU.)
	While not explicitly disclosed by Prins, Havlir discloses 	a power source to supply power to the system; (paragraph [0004] reciting “This may be problematic in mobile graphics applications where a battery is a power source. ”)	one or more of the pipeline operations and two or more pipeline operations (paragraph [0033] reciting “As used herein, the term "pipeline" includes its well-understood meaning in the art, which includes a sequence of processor elements where the output of one element is the input of a next element, and the elements each perform different functionality for a given operation (e.g., as specified by an instruction). Instruction decode, dispatch, execution, and retirement are just some (non-limiting) examples of different instruction pipeline stages.”)
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the present application to modify Prins with Havlir so that the graphics pipeline beneficially includes decoding.  This is a useful and beneficial modification for Prins since the decoding takes place within the GPU and the GPU's 
	While the combination of Prins and Havlir does not explicitly disclose, Collura discloses a dependency tracker buffer to track one or more cache lines accessed by the two or more pipeline operations, (paragraph [0017] reciting “Fetch request logic 111 maintains an instruction address register file 115. The instruction address register file 115 is a storage structure used to track all cache lines currently in flight in the processor pipeline. …”;
	paragraph [0020] reciting “At block 304, processor 110 determines if the cache line is already being tracked. Before creating a new entry in the instruction address register file, the process checks to see if that cache line is already being tracked with an existing entry in the instruction address register file at block 304. If so, flow proceeds to block 312, where an existing entry in the instruction address register file is used to track the cache line. The first occurrence identifier (e.g., a bit) remains unchanged.”;
	paragraph [0021] reciting “If the cache line is not already in use at block 304, the flow proceeds to block 308 where an entry in the instruction address register file is created for the cache line and the first occurrence identifier is set at block 310 to indicate that this is the first occurrence of the cache line in the instruction address register file.”
	The address register file 115 corresponds to a dependency tracker buffer because it stores a list of cache lines that are currently in use.  The processor uses this register file 115 to check whether the cache line is already being tracked, thus register file 115 is used as a dependency tracker buffer to check whether availability depending 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Prins and Havlir with Collura so that the cache lines are tracked. This is a beneficial modification as tracking cache lines allows caches line to be more efficiently used for pipelines operations without having bottle necks which occurs when accessing unavailable cache lines.
	While not explicitly disclosed by the combination of Prins, Havlir, and Collura, Yi discloses wherein the dependency tracker buffer is sized based on one or more power factors, and wherein the power factors include one or more of power consumption goals, available power, or system capacity. (paragraph [0042] reciting “The memory 144 may be or include any suitable memory device. The memory 144 may be, a volatile memory. The memory 144 may be or include a static random access memory (SRAM). The memory 144 may be or include a dynamic random access memory (DRAM). The memory 144 may include any suitable architecture. For example, the memory 144 may include a program memory, a data memory, a write buffer, a read buffer, a map buffer, and the like all of which are well known in the art.”;
paragraph [0130] reciting “The buffer manager 1310 may compare a storage capacity of the buffer memory 144 to chunk sizes of data DATA inputted from the memory devices 150_0 to 150_3, and allocate areas of the buffer memory 1330 for the data DATA based on the comparison result, in order to secure the integrity of the data DATA. The buffer manager 1310 may check the chunk sizes of the data DATA inputted 
As stated above address register file 115 corresponds to the dependency tracker
buffer to track the cache lines.  Collura uses request logic 111 to maintain the register file 115.  Therefore, using the teachings of Yi, it would allow the request logic 111 of Collura to check memory (system) capacity first before inserting data into the register file 115.  This is a beneficial modification as memory in Yi stores the buffers such as register file 115 and thus requires system capacity to be checked to ensure there is enough storage space allocated to enlarge register file 115.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Prins, Havlir, and Collura with Yi so that the request logic 111 of Collura can properly check memory first before enlarging register file 115 with more tracker data.  This is a beneficial modification as request logic 111 needs to ensure that register file 115 which has entries tracking buffer dependencies does not overflow the memory which can cause other significant computing system issues.  Memory is a type of system capacity.  Since claim does not further define system capacity, memory capacity is hereby interpreted as a form of system capacity that reads on the claim.
12.	Regarding Claim 11 (Currently amended), Prins discloses A graphics pipeline apparatus comprising: (see FIG. 5 wherein element 116 includes the CPU.  col. 5, lines 29-34 reciting “In one example, the CPU 104 may be configured to decode syntax elements of a picture contained in an encoded bitstream, generate a dependency map for blocks (e.g., of coefficients) of the picture, and generate a schedule for processing the blocks in parallel on the GPU 102.”  The CPU corresponds to a graphics pipeline apparatus because it generates scheduler data for the GPU to use.) 
	a memory (col. 5, lines 15-16 reciting “The memory 132 may comprise a first portion 136 and a second portion 138.”) comprising one or more blocks of pixel samples for one or more regions of a screen space, (col. 2, lines 25-26 reciting “Referring to FIG. 1, a diagram illustrating a picture 10 divided into twenty-four blocks is shown.”) the memory coupled to a processor; (see FIG. 5 wherein memory 132 is coupled to processor 130).
	a dependency tracker to track one or more operation dependencies between two or more pipeline operations for one or more of the blocks of pixel samples, (col. 3, lines 1-7 reciting “Referring to FIG. 3, a dependency map 20 for a GPU capable of running six blocks in parallel is illustrated, where blocks are labeled with letters. The dependency map 20 may be used to show how the work would be scheduled on the GPU. An example of how the blocks of the map 20 would be scheduled on the GPU may be illustrated using the following TABLE 1:”
	col. 5, lines 29-34 reciting “In one example, the CPU 104 may be configured to decode syntax elements of a picture contained in an encoded bitstream, generate a dependency map for blocks (e.g., of coefficients) of the picture, and generate a wherein the dependency tracker stalls one or more of the pipeline operations based on the one or more operation dependencies, (see col. 3, “TABLE 1” wherein some of the blocks of pixels are running by waiting/stalling by waiting for other running operations for the blocks to end.  Therefore, the operation dependencies are in full effect based on the schedule being followed by the GPU.)
	While not explicitly disclosed by Prins, Havlir discloses two or more pipeline operations and one or more pipeline operations (paragraph [0033] reciting “As used herein, the term "pipeline" includes its well-understood meaning in the art, which includes a sequence of processor elements where the output of one element is the input of a next element, and the elements each perform different functionality for a given operation (e.g., as specified by an instruction). Instruction decode, dispatch, execution, and retirement are just some (non-limiting) examples of different instruction pipeline stages.”)
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the present application to modify Prins with Havlir so that the graphics pipeline beneficially includes decoding.  This is a useful and beneficial modification for Prins since the decoding takes place within the GPU and the GPU's pipeline should be modified to including the decoding step as disclosed in Havlir to be more efficient and versatile.
	While the combination of Prins and Havlir does not explicitly disclose, Collura discloses wherein the dependency tracker (paragraph [0017] reciting “Fetch request logic 111 maintains an instruction address register file 115. The instruction address register file 115 is a storage structure used to track all cache lines currently in flight in the processor pipeline. …”;
	paragraph [0020] reciting “At block 304, processor 110 determines if the cache line is already being tracked. Before creating a new entry in the instruction address register file, the process checks to see if that cache line is already being tracked with an existing entry in the instruction address register file at block 304. If so, flow proceeds to block 312, where an existing entry in the instruction address register file is used to track the cache line. The first occurrence identifier (e.g., a bit) remains unchanged.”;
	paragraph [0021] reciting “If the cache line is not already in use at block 304, the flow proceeds to block 308 where an entry in the instruction address register file is created for the cache line and the first occurrence identifier is set at block 310 to indicate that this is the first occurrence of the cache line in the instruction address register file.”
	The address register file 115 corresponds to a dependency tracker buffer because it stores a list of cache lines that are currently in use.  The processor uses this register file 115 to check whether the cache line is already being tracked, thus register file 115 is used as a dependency tracker buffer to check whether availability depending on whether that cache line is being tracked or not tracked in the register file 115 while performing pipeline operations.) 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Prins and Havlir with Collura so that the cache lines are tracked. This is a beneficial modification 
	While not explicitly disclosed by the combination of Prins, Havlir, and Collura, Yi discloses buffer is sized based on one or more power factors, and wherein the power factors include one or more of power consumption goals, available power, or system capacity. (paragraph [0042] reciting “The memory 144 may be or include any suitable memory device. The memory 144 may be, a volatile memory. The memory 144 may be or include a static random access memory (SRAM). The memory 144 may be or include a dynamic random access memory (DRAM). The memory 144 may include any suitable architecture. For example, the memory 144 may include a program memory, a data memory, a write buffer, a read buffer, a map buffer, and the like all of which are well known in the art.”;
paragraph [0130] reciting “The buffer manager 1310 may compare a storage capacity of the buffer memory 144 to chunk sizes of data DATA inputted from the memory devices 150_0 to 150_3, and allocate areas of the buffer memory 1330 for the data DATA based on the comparison result, in order to secure the integrity of the data DATA. The buffer manager 1310 may check the chunk sizes of the data DATA inputted to the buffer memory 1330, and allocate sequentially the corresponding areas of the buffer memory 1330 for the data DATA. The buffer manager 1310 may receive information Size_CH on the chunk sizes of the data DATA inputted to the buffer memory 1330, and generate a control signal CTRL for controlling the write and read operations of the buffer memory 1330.”

buffer to track the cache lines.  Collura uses request logic 111 to maintain the register file 115.  Therefore, using the teachings of Yi, it would allow the request logic 111 of Collura to check memory (system) capacity first before inserting data into the register file 115.  This is a beneficial modification as memory in Yi stores the buffers such as register file 115 and thus requires system capacity to be checked to ensure there is enough storage space allocated to enlarge register file 115.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Prins, Havlir, and Collura with Yi so that the request logic 111 of Collura can properly check memory first before enlarging register file 115 with more tracker data.  This is a beneficial modification as request logic 111 needs to ensure that register file 115 which has entries tracking buffer dependencies does not overflow the memory which can cause other significant computing system issues.  Memory is a type of system capacity.  Since claim does not further define system capacity, memory capacity is hereby interpreted as a form of system capacity that reads on the claim.
13.	Regarding Claim 20 (Currently amended), Prins discloses A method comprising: (col. 1, lines 6-9 reciting “The present invention relates to video compression generally and, more particularly, to a method and/or architecture for sweep dependency based graphics processing unit (GPU) block scheduling.”)	storing one or more blocks of pixel samples (col. 5, lines 15-16 reciting “The memory 132 may comprise a first portion 136 and a second portion 138.”) for one or more regions of a screen space in a memory (col. 2, lines 25-26 reciting “Referring to divided into twenty-four blocks is shown.”)  coupled to a processor; (see FIG. 5 wherein memory 132 is coupled to processor 130).	tracking, by a dependency tracker, one or more operation dependencies between two or more pipeline operations for one or more of the blocks of pixel samples; (col. 3, lines 1-7 reciting “Referring to FIG. 3, a dependency map 20 for a GPU capable of running six blocks in parallel is illustrated, where blocks are labeled with letters. The dependency map 20 may be used to show how the work would be scheduled on the GPU. An example of how the blocks of the map 20 would be scheduled on the GPU may be illustrated using the following TABLE 1:”
	col. 5, lines 29-34 reciting “In one example, the CPU 104 may be configured to decode syntax elements of a picture contained in an encoded bitstream, generate a dependency map for blocks (e.g., of coefficients) of the picture, and generate a schedule for processing the blocks in parallel on the GPU 102.”  The dependency tracker corresponds to a schedule for processing the blocks which are future operations)
	and stalling, by the dependency tracker, one or more of the pipeline operations based on the one or more operation dependencies, (see col. 3, “TABLE 1” wherein some of the blocks of pixels are running by waiting/stalling by waiting for other running operations for the blocks to end.  Therefore, the operation dependencies are in full effect based on the schedule being followed by the GPU.)  
	While not explicitly disclosed by Prins, Havlir discloses two or more pipeline operations and one or more of the pipeline operations (paragraph [0033] reciting 
	It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to modify Prins with Havlir so that the graphics pipeline includes decoding.  This is a beneficial modification for Prins since the decoding takes place within the GPU and the GPU's pipeline should be modified to including the decoding step as disclosed in Havlir.  A graphics pipeline allows the processes to be streamlined with enhanced performance efficiency.	While the combination of Prins with Havlir does not explicitly disclose, Collura discloses wherein the dependency tracker (paragraph [0017] reciting “Fetch request logic 111 maintains an instruction address register file 115. The instruction address register file 115 is a storage structure used to track all cache lines currently in flight in the processor pipeline. …”;
	paragraph [0020] reciting “At block 304, processor 110 determines if the cache line is already being tracked. Before creating a new entry in the instruction address register file, the process checks to see if that cache line is already being tracked with an existing entry in the instruction address register file at block 304. If so, flow proceeds to block 312, where an existing entry in the instruction address register file is used to track the cache line. The first occurrence identifier (e.g., a bit) remains unchanged.”;
paragraph [0021] reciting “If the cache line is not already in use at block 304, the flow proceeds to block 308 where an entry in the instruction address register file is created for the cache line and the first occurrence identifier is set at block 310 to indicate that this is the first occurrence of the cache line in the instruction address register file.”
	The address register file 115 corresponds to a dependency tracker buffer because it stores a list of cache lines that are currently in use.  The processor uses this register file 115 to check whether the cache line is already being tracked, thus register file 115 is used as a dependency tracker buffer to check whether availability depending on whether that cache line is being tracked or not tracked in the register file 115 while performing pipeline operations.) 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Prins and Havlir with Collura so that the cache lines are tracked. This is a beneficial modification as tracking cache lines allows caches line to be more efficiently used for pipelines operations without having bottle necks which occurs when accessing unavailable cache lines.
	While not explicitly disclosed by the combination of Prins, Havlir, and Collura, Yi discloses buffer is sized based on one or more power factors, and wherein the power factors include one or more of power consumption goals, available power, or system capacity. (paragraph [0042] reciting “The memory 144 may be or include any suitable memory device. The memory 144 may be, a volatile memory. The memory 144 may be or include a static random access memory (SRAM). The memory 144 may be or include a dynamic random access memory (DRAM). The memory 144 may include any suitable architecture. For example, the memory 144 may include a program memory, a data memory, a write buffer, a read buffer, a map buffer, and the like all of which are well known in the art.”;
paragraph [0130] reciting “The buffer manager 1310 may compare a storage capacity of the buffer memory 144 to chunk sizes of data DATA inputted from the memory devices 150_0 to 150_3, and allocate areas of the buffer memory 1330 for the data DATA based on the comparison result, in order to secure the integrity of the data DATA. The buffer manager 1310 may check the chunk sizes of the data DATA inputted to the buffer memory 1330, and allocate sequentially the corresponding areas of the buffer memory 1330 for the data DATA. The buffer manager 1310 may receive information Size_CH on the chunk sizes of the data DATA inputted to the buffer memory 1330, and generate a control signal CTRL for controlling the write and read operations of the buffer memory 1330.”
As stated above address register file 115 corresponds to the dependency tracker
buffer to track the cache lines.  Collura uses request logic 111 to maintain the register file 115.  Therefore, using the teachings of Yi, it would allow the request logic 111 of Collura to check memory (system) capacity first before inserting data into the register file 115.  This is a beneficial modification as memory in Yi stores the buffers such as register file 115 and thus requires system capacity to be checked to ensure there is enough storage space allocated to enlarge register file 115.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Prins, Havlir, 
14	Claims 10, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Prins, in view of Havlir, in view of Collura, and further in view of Ye-Kui Wang (U.S. Patent Application Publication No. 2013/0114735 A1). 
15.	Regarding Claim 10 (Previously presented), while the combination of Prins, Havlir, and Collura does not explicitly disclose, Wang discloses The system of claim 1, further comprising a display subsystem communicatively coupled to the graphics pipeline apparatus, wherein the display subsystem visually presents the one or more regions of the screen space associated with the completion of one or more of the pipeline operations. (paragraph [0214] reciting “Video decoder 30 may output the decoded pixel blocks of the encoded picture partitions (260). In some examples, video decoder 30 outputs the decoded pixel blocks for display at display device 32. In another example, video decoder 30 may output the decoded pixel blocks to a video encoder. In this example, the video encoder may re-encode the decoded pixel blocks as part of a video transcoding operation.”)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application to modify the combination of Prins, Havlir, 
16.	Regarding Claim 19 (Previously presented), while the combination of Prins, Havlir, and Collura does not explicitly disclose, Wang discloses The apparatus of claim 11, wherein the apparatus is to provide pipeline operations results to a display subsystem to visually present the one or more regions of the screen space associated with the completion of one or more of the pipeline operations. (paragraph [0214] reciting “Video decoder 30 may output the decoded pixel blocks of the encoded picture partitions (260). In some examples, video decoder 30 outputs the decoded pixel blocks for display at display device 32. In another example, video decoder 30 may output the decoded pixel blocks to a video encoder. In this example, the video encoder may re-encode the decoded pixel blocks as part of a video transcoding operation.”)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application to modify the combination of Prins, Havlir, and Collura with Wang so that the decoded blocks of the images are displayed.  This allowed the decoded images to be played which is the purpose of having decoded images.
17. 	Regarding Claim 26 (Previously presented), while the combination of Prins, Havlir, and Collura does not explicitly disclose, Wang discloses The method of claim 20, further comprising visually presenting the one or more regions of the screen space associated with the completion of one of the pipeline operations. paragraph [0214] reciting “Video decoder 30 may output the decoded pixel blocks of the encoded picture partitions (260). In some examples, video decoder 30 outputs the decoded pixel blocks for display at display device 32. In another example, video decoder 30 may output the decoded pixel blocks to a video encoder. In this example, the video encoder may re-encode the decoded pixel blocks as part of a video transcoding operation.”)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application to modify the combination of Prins, Havlir, and Collura with Wang so that the decoded blocks of the images are displayed.  This allowed the decoded images to be played which is the purpose of having decoded images.
Allowable Subject Matter
18.	Claims 3-9, 12-18, and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims, and overcoming double patenting rejection.
19.	The following is a statement of reasons for the indication of allowable subject matter: Claim 3 recites the limitation assign sequence numbers to each of the pipeline operations based on one or more operation dependencies between two or more of the pipeline operations, wherein the operation dependencies identify a dependent operation, an in-process operation, or an independent operation, wherein the dependent operation is executed upon completion of the in-process operation, 
	track the pipeline operations and access requests to one or more of the cache lines requested by the operations, wherein the access requests include two or more of a dependent operation request, an in-process operation request, or an independent operation request, and identify the one or more operation dependencies between the two or more of the pipeline operations which is not disclosed by any of the cited references. 
20.	Claims 4-6 depend from claim 3.
21.	Claim 7 is allowed because it recites the limitation cache pre-fetch hardware to monitor processing of a current block of pixel samples for one or more of the pipeline operations, and fetch a next block of the pixel samples from the memory into a cache based on a completion threshold, wherein the completion threshold indicates a percentage of completion of processing the current block of pixel samples; a pixel pipeline to receive one or more of the pipeline operations and the surface state for the one or more regions of the screen space; and a pixel block processor to process the current block of pixel samples, and process the next block of the pixel samples upon completion of processing the current block of pixel samples, wherein the next block of the pixel samples fetched is based on one or more of the pipeline operations or a surface state of the one or more regions of the screen space which is not disclosed by any of the cited references.
22.	Claims 8 and 9 depend from claim 7.
23.	Claim 12 recites limitations similar to those of claim 3 and claims 13-15 depend from claim 12.

25.	Claim 21 recites limitations similar to those of claim 3 and claims 22-24 depend from claim 21.
26.	Claim 25 recites the limitation monitoring, by cache pre-fetch hardware, processing of a current block of pixel samples for one or more of the pipeline operations; fetching, by cache pre-fetch hardware, a next block of the pixel samples from the memory into a cache based on a completion threshold, wherein the completion threshold indicates a percentage of completion of processing the current block of pixel samples; receiving, by a pixel pipeline, one or more of the pipeline operations and the surface state for the one or more regions of the screen space; and processing, by a pixel block processor, the current block of pixel samples, and process the next block of the pixel samples upon completion of processing the current block of pixel samples, wherein the next block of the pixel samples fetched is based on one or more of the pipeline operations or a surface state of the one or more regions of the screen space; fetching, by the pixel block processor, the current block of pixel samples from the memory into the cache based on the surface state, and performing, by the pixel block processor, a blending operation with the current block of the pixel samples and the next block of the pixel samples, wherein the surface state includes one or more resolution attributes and multisampling antialiasing attributes, wherein the surface state is to be loaded into the cache pre-fetch hardware, and wherein the cache is sized based on the power factors which is not disclosed by any of the cited references.
Response to Arguments
27	Applicant’s arguments, see Remarks, filed 1/4/2021, with respect to the rejection(s) of claim(s) 2, 11, and 20 under 35 U.S.C. 103 have been fully considered and are not persuasive.  The term system capacity can be used to refer to memory capacity.  Since memory is measured based on capacity and memory inclusion into a system corresponds to system capacity.  Thus the arguments presented on pages 11 and 12 are not persuasive because system capacity can be used to refer to memory capacity of a system. 

28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.